FIRST DIVISION
                                BARNES, P. J.,
                           MCMILLIAN and REESE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                    October 4, 2018




In the Court of Appeals of Georgia
 A18A1139. BARNES v. CANNON et al.

      MCMILLIAN, Judge.

      Linda Barnes, as Co-Guardian of Dakota Mae Joyner, appeals the trial court’s

denial of a Motion to Intervene/Motion to Set Aside, and to Reconsider and/or Vacate

Order Approving Settlement in an action filed by Carol and Tina Joyner (the

“Joyners”) in Effingham County (the “Effingham County Action”). We affirm for the

reasons set forth below.

      In February 2013, Dakota’s1 parents, Stephen and Camie Joyner, were killed

in Chatham County in a head-on automobile collision with a car driven by Trevor

Cannon. Barnes, who is Dakota’s maternal grandmother, was appointed the child’s


      1
        For clarity, we will refer to Stephen, Camie, and Dakota Joyner, individually,
by their first names.
co-guardian along with the Joyners, who are Dakota’s paternal grandparents. The

Joyners were also appointed as administrators of Stephen’s estate, and Barnes was

appointed as the administrator of Camie’s estate by the Bulloch County Probate

Court. A conservator also was named to represent Dakota’s interests.

      A number of lawsuits followed, apparently as a result of Barnes’ and the

Joyners’ inability to reach an agreement on how to proceed. Barnes filed a lawsuit in

Chatham County in August 2014 (the “Chatham County Action”), and the Joyners

attempted to intervene. After Barnes opposed their intervention, the trial court denied

their motion. The Joyners then filed this lawsuit in Effingham County in October

2016. Allstate Fire and Casualty Company (“Allstate”) was named as the uninsured

motorist carrier in both the Chatham County Action and the Effingham County

Action.

      In June 2017, the parties in the Effingham County Action reached a settlement,

which was approved both by the Bulloch County Probate Court and the Superior

Court of Effingham County,2 and the Joyners dismissed the Effingham County Action

      2
        Under OCGA § 29-3-3 (e), after legal claims are filed on behalf of a minor,
any settlement of the minor’s claims in amount over $15,000 requires the approval
of the court in which the legal action is pending. If no legal action is pending, any
settlement over $15,000 must be submitted to the probate court for approval. OCGA
§ 29-3-3 (d).

                                          2
with prejudice. Two weeks later, on July 5, 2017, Barnes sought to intervene in the

Effingham County Action and asked for reconsideration of the order approving the

settlement, as it barred the claims she asserted on Dakota’s behalf in the Chatham

County Action. The trial court denied the motion, finding first that it lost jurisdiction

over the case when the Joyners dismissed the action with prejudice. The trial court

further found that even if it had retained jurisdiction, Barnes’ motion was without

merit, concluding that Barnes had failed to establish that she was entitled to intervene

as of right pursuant to OCGA § 9-11-24 because her motion was untimely and

because Dakota’s interests were adequately represented by the existing parties to the

case. The trial court also found that if the proposed intervention were allowed, it

would unduly prejudice the Joyners’ right, and by extension Dakota’s right, to

recover in light of a pending motion to dismiss filed by Allstate.

         Barnes argues on appeal that the trial court erred in failing to vacate the

settlement because the Joyners did not have the authority to settle the claim on

Dakota’s behalf and in finding that she did not have the authority to intervene as of

right.

         1. Before reaching Barnes’ arguments on the merits of her motion to intervene,

however, we must first consider the trial court’s finding that it lacked jurisdiction to

                                            3
consider the matter because the Joyners had voluntarily dismissed their claims under

OCGA § 9-11-41. The question of whether a trial court has jurisdiction to hear a

motion following the dismissal of an action “is a legal question, and we owe no

deference to the trial court’s ruling when we conduct a de novo review of the matter

for plain legal error.” Montgomery v. Morris, 322 Ga. App. 558, 559 (1) (745 SE2d

778) (2013) (contempt motion).

      It is well settled that “[t]he dismissal of a lawsuit generally deprives the trial

court of jurisdiction to take further action in a case.” (Citation and punctuation

omitted.) Montgomery, 322 Ga. App. at 560 (1) (trial court lacked jurisdiction to hold

party in contempt after dismissing the case despite its order purporting to retain

jurisdiction “to re-open the action if necessary”); Lakes v. Marriott Corp., 264 Ga.

475, 478 (448 SE2d 203) (1994) (plaintiffs’ voluntary dismissal deprived court of

authority to enter judgment in the case). Moreover, “[b]ecause the Civil Practice Act

makes no provision for the reinstatement of an action after dismissal as distinguished

from a recommencement, a trial court has no power to order reinstatement of the

action after it has been voluntarily dismissed.” (Citation and punctuation omitted.)

Gallagher v. Fiderion Group, LLC, 300 Ga. App. 434, 436 (1) (685 SE2d 387)

(2009). “Thus, [a dismissal] operates to divest the court of jurisdiction, after which

                                          4
the trial court has no authority to enter additional orders, with the possible exception

of OCGA § 9-15-14 awards, which are not at issue here.” (Citations and punctuation

omitted.) Id. See also Lewis v. City of Savannah, 336 Ga. App. 126, 130 (1) (784

SE2d 1) (2016). “And because the dismissal divests the court of jurisdiction, orders

entered subsequent to the dismissal are deemed a nullity.” Gallagher, 300 Ga. App.

at 436 (1). See also Patel v. Patel, 342 Ga. App. 81, 92 (2) (b) (802 SE2d 871) (2017)

(contempt order, incarceration order, and order awarding additional fees entered after

court’s dismissal of action were nullities without force or effect).

      Applying these principles, we agree with the trial court’s determination that it

lacked jurisdiction to consider Barnes’ motion to intervene, which was filed two

weeks after the Joyners had voluntarily dismissed the Effingham County Action.

Indeed, if the trial court had issued an order on the merits of that motion, it would be

subject to vacatur as a mere nullity. Patel, 342 Ga. App. at 92 (2).3 Accordingly, we

      3
        In her supplemental brief, Barnes cites Kent v. State Farm Mut. Automobile
Ins. Co., 233 Ga. App. 564, 565-66 (2) (504 SE2d 710) (1998) to argue that the trial
court had jurisdiction to set aside its order approving the settlement, but that case is
readily distinguishable as it involved the plaintiffs’ motion to set aside their own
voluntary dismissal. Although this Court held that the voluntary dismissal
“[constituted] a judgment which, where appropriate, could be set aside under OCGA
§ 9-11-60 (d) (2),” Kent, 233 Ga. App. at 566 (2), the case provides no authority for
the issue before us as to whether a trial court has jurisdiction following a voluntary
dismissal to consider a non-party’s motion to intervene so that the non-party can seek

                                           5
affirm the trial court’s denial of Barnes’ motion on the ground that the trial court

lacked jurisdiction to consider the motion.

      2. Given our holding in Division 1, we need not address Barnes’ appellate

arguments addressing the merits of her motion.

      Judgment affirmed. Barnes, P. J., and Reese, J., concur.




to have a pre-judgment order set aside.

                                          6